                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 18-31-GF-BMM

               Plaintiff,                    FINAL ORDER OF FORFEITURE

         vs.

 ANDRES GARCIA-CARRILLO,

               Defendant.


        THIS MATTER comes before the Court on the United States’ Motion for a

Final Order of Forfeiture and Judgment (Doc. 50). The defendant does not

oppose this motion. The Court having read the Motion and an being fully

advised in the premises finds,

        THAT the United States commenced this forfeiture action pursuant to

21 U.S.C. §§ 841(a)(1); 853, and 881(a)(11);

        THAT a Preliminary Order of Forfeiture was entered on July 17, 2018 (Doc.

30.);

        THAT all known interested parties were provided an opportunity to respond


                                         1
and that publication has been effected as required by 18 U.S.C.§ 982(b)(1),

21 U.S.C. § 853(n)(1), and Fed. R. Crim. P. 32.2(b)(6) (See Doc. 39);

      THAT it further appears there is cause to issue a forfeiture order under

21 U.S.C. § 853;

      THEREFORE, for good cause showing, IT IS HEREBY ORDERED:

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States, free from the claims of any other party:

      1)     United States Currency in the amount of $4,642

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 5thday of November, 2018.




                                          2
